DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 10, 11, 13, and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 9 recites the limitation “the program instructions” in line 1. Claim 8, which claim 9 depends upon, recites multiple “program instructions” such as “program instructions to obtain…” in line 7 and “program instructions to determine…” in line 14. It is unclear as to which “program instructions” the limitation is referring to. For the purposes of furthering prosecution, examiner has interpreted “the program instructions” in claim 9 to be the same “program instructions” in line 4 of claim 8.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 11 recites the limitation “the program instructions” in line 1. Claim 10, which claim 11 depends upon, recites multiple “program instructions” such as “program instructions…” in line 1 and “program instructions to obtain…” in line 2. It is unclear as to which “program instructions” the limitation is referring to. For the purposes of furthering prosecution, examiner has interpreted “the program instructions” in claim 11 to be the same “program instructions” in line 1 of claim 10.
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 13 recites the limitation “the program instructions” in line 1. Claim 8, which claim 13 depends upon, recites multiple “program 
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 16 recites the limitation “the program instructions” in line 1. Claim 15, which claim 16 depends upon, recites multiple “program instructions” such as “program instructions to obtain…” in line 5 and “program instructions to determine…” in line 12. It is unclear as to which “program instructions” the limitation is referring to. For the purposes of furthering prosecution, examiner has interpreted “the program instructions” in claim 16 to be the same “program instructions” in line 2 of claim 15.
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 16 recites the limitation “the program instructions” in line 1. Claim 15, which claim 17 depends upon, recites multiple “program instructions” such as “program instructions to obtain…” in line 5 and “program instructions to determine…” in line 12. It is unclear as to which “program instructions” the limitation is referring to. For the purposes of furthering prosecution, examiner has interpreted “the program instructions” in claim 17 to be the same “program instructions” in line 2 of claim 15.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 20 recites the limitation “the program instructions” in line 1. Claim 15, which claim 20 depends upon, recites multiple “program instructions” such as “program instructions to obtain…” in line 5 and “program instructions to determine…” in line 12. It is unclear as to which “program instructions” the limitation is referring to. For the purposes of furthering prosecution, examiner has interpreted “the program instructions” in claim 20 to be the same “program instructions” in line 2 of claim 15.
Claims 15-20 recite the limitation "the computer program product" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 15, upon which claim 16-20 depends, includes “a computer program”, but not  “a computer program product”. For the purposes of furthering prosecution, examiner has interpreted “a computer program” in claim 15 to be “a computer program product”.

Claim Interpretation
Examiner has interpreted the limitation “one or more computer-readable storage media” recited in claims 8 and 15 as non-transitory “one or more computer-readable storage media” according to the Specification in para. 0090 lines 6-8, “computer readable storage medium, as used herein, is not to be construed as being transitory signals per se”.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-3, 6-10, 13-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Saqlain et al. "A Voting Ensemble Classifier for Wafer Map Defect Patterns Identification in Semiconductor Manufacturing", hereinafter referred to as Saqlain, in view of Zhang et al. (US 2018/0293806 A1), hereinafter referred to as Zhang.

Regarding claim 1, Saqlain discloses a computer-implemented method (see Fig. 1) , the method comprising: 
obtaining (see Fig. 1, raw wafer data), by one or more processors (see Section III E, Intel Core i7 CPU), an image of a first object (see Section I, “input wafer image”, the object is a wafer), the image presenting a defect of the first object (see Abstract, “wafer map contains a graphical representation of the locations about defect pattern on the semiconductor wafer”); 
obtaining (see Section III.B, Data Preparation), by the one or more processors (see Section III E, Intel Core i7 CPU), defect distribution information (see Fig. 3, examples of wafer map defective patterns, Section III.B, “graphical representation of all labeled classes with selected samples (i.e., one random wafer from each class) is shown in Fig. 3”) indicating respective frequencies (Saqlain, see Section III.C.1, density-based features, compute the failure density of the parts, “for different defect classes, defect density distribution for each part was also different”) of a plurality of predetermined categories of defects (see Fig. 3, shows different categories of defects) presented at corresponding locations (see Section III.C.1, Fig. 3, the location corresponds to the defect categories such as center and donut defects) in a plurality of training images (see Section III.B, experimental data consists of 811,457 real wafer map entities), the plurality of training images (see Section III.B, WM-811K dataset, experimental data consists of 811,457 real wafer map entities) presenting second objects (see Section III.B , the second objects are wafers as well) and being used for training a defect classifier (see Section III.B, “applied random sampling to shuffle the data set and 5-fold cross-validation to train the classifiers”); 
determining (see Section I, “Supervised learning models are used when the class labels for wafers are available and models classify the given unknown data s into different known classes according to the knowledge attained from the previously available training data set”), by the one or more processors (see Section III E, Intel Core i7 CPU), a target category of the defect of the first object (see Fig. 3 for different categories of the defect of the first object which is a wafer) by applying the image (see Fig. 1, the raw wafer data or input wafer image is applied to the defect classifier) and the defect distribution information (see Section III.B, the training data which are turned in wafer map patterns are used to train the defect classifier) to the defect classifier (see Fig. 1 and Fig. 10).

Saqlain does not expressly disclose generating, by one or more processors, one or more correction notifications.
	However, Zhang discloses generating (Zhang, see Abstract “A maintenance plan is generated for the damaged vehicle based on the damaged area and the damage type”, Zhang also teaches determining the damaged area and damage type), by one or more processors (Zhang, see para.0009, processor), one or more correction notifications (Zhang, see Fig. 8, there is a notification of where and what the damage is and repair plan, para.0026, “a rule engine can be designed to invoke different price databases based on maintenance strategy information such as a vehicle model, a location, a repair shop, etc., and ultimately generate at least one maintenance plan”).
Saqlain and Zhang are both considered to be analogous to the claimed invention because they are in the same field of damage/defect classifying. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by Saqlain to incorporate the teachings of Zhang of generating, by one or more processors, one or more correction notifications. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been for fast and efficient vehicle loss assessment processing, and so as to greatly improve user experience (Zhang, see para. 0005).

Regarding claim 2, the combination of Saqlain in view of Zhang discloses the computer-implemented method of claim 1 (Saqlain, see Fig. 1), the method further comprising: 
obtaining, by the one or more processors (Saqlain, see Section III E, Intel Core i7 CPU), label information for the plurality of training images (Saqlain, see Section III.A, data collection, Saqlain uses a real-life WM-811K data set, it also contains additional information about each wafer map such as die size, lot name, wafer index number, training/test labels, and failure types), the label information indicating one of the plurality of predetermined categories of a defect (Saqlain, see Section III.A, failure types) presented in each of the plurality of training images (Saqlain, see Section III.A, data collection, WM-811K dataset); 
identifying, by the one or more processors (Saqlain, see Section III E, Intel Core i7 CPU), a plurality of regions (Saqlain, Section III.C and Fig. 3) of the plurality of training image (Saqlain, see Section III.A, data collection, WM-811K dataset) where the defects are presented (Saqlain, Fig. 3, shows the defective patterns of wafer maps, “graphical representation of all labeled classes with selected samples (i.e., one random wafer from each class) is shown in Fig. 3”); and 
determining, by the one or more processors (Saqlain, see Section III E, Intel Core i7 CPU), the defect distribution information (see Fig. 3, examples of wafer map defective patterns, Section III.B, “graphical representation of all labeled classes with selected samples (i.e., one random wafer from each class) is shown in Fig. 3”) based on the label information (Saqlain, see Section III.A, data collection, Saqlain uses a real-life WM-811K data set, it also contains additional information about each wafer map such as die size, lot name, wafer index number, training/test labels, and failure types) and the plurality of regions (Saqlain, Section III.C and Fig. 3).

Regarding claim 3, the combination of Saqlain in view of Zhang discloses the computer-implemented method of claim 1 (Saqlain, see Fig. 1), the method further comprising: 
obtaining, by the one or more processors (Saqlain, see Section III E, Intel Core i7 CPU), a plurality of heat maps (Saqlain, see Fig. 3) that correspond to the plurality of predetermined categories (Saqlain, see Fig. 3, different wafer map defective patterns), respectively, each of the plurality of heat maps (Saqlain, see Fig. 3) indicating frequencies (Saqlain, see Section III.C.1, density-based features, compute the failure density of the parts, “for different defect classes, defect density distribution for each part was also different”) of a corresponding category of defects (see Fig. 3, shows different categories of defects) presented at corresponding locations (see Section III.C.1, Fig. 3, the location corresponds to the defect categories such as center and donut defects) in at least one of the plurality of training images (Saqlain, see Section III.A, data collection, WM-811K dataset).

Regarding claim 6, the combination of Saqlain in view of Zhang discloses the computer-implemented method of claim 1 (Saqlain, see Fig. 1), the method further comprising: 
determining (Saqlain, see Section I, “Supervised learning models are used when the class labels for wafers are available and models classify the given unknown data s into different known classes according to the knowledge attained from the previously available training data set”), by the one or more processors (Saqlain, see Section III E, Intel Core i7 CPU), the defect classifier (Saqlain, see Fig. 1) based on the plurality of training images and the defect distribution information (Saqlain, see Section III.A, III.B and III.C, the defect classifier is trained using the WM-811K dataset and the distribution information or density information in Section III.C.1 and Fig. 3).

Regarding claim 7, the combination of Saqlain in view of Zhang discloses the computer-implemented method of claim 1 (Saqlain, see Fig. 1), wherein the first object (Saqlain, see Section I, “input wafer image”, the object is a wafer) and at least one of the second objects (Saqlain, see Section III.B, WM-811K dataset, experimental data consists of 811,457 real wafer map entities, the second objects are wafers as well) are produced in a same process (Saqlain, see Section III, since the input data and training dataset are both images of wafers, then they are produced in the same process).

Regarding claim 8, Saqlain discloses a computer system (see Section III.E, personal computer with Windows10 operating system, Intel Core i7 CPU, and 16 GB RAM), the computer system comprising: 
one or more computer processors (see Section III.E, Intel Core i7 CPU); 
one or more computer readable storage medium (see Section III.E, 16 GB RAM); 
program instructions (see Section III.E, personal computer with Windows10 operating system, Intel Core i7 CPU, and 16 GB RAM) stored on the computer readable storage medium  (see Section III.E, 16 GB RAM) for execution by at least one of the one or more processors (see Section III.E, Intel Core i7 CPU), the program instructions comprising: 
program instructions to obtain an image (see Fig. 1, raw wafer data) of a first object (see Section I, “input wafer image”, the object is a wafer), the image presenting a defect of the first object (see Abstract, “wafer map contains a graphical representation of the locations about defect pattern on the semiconductor wafer”); 
program instructions to obtain (see Section III.B, Data Preparation) defect distribution information (see Fig. 3, examples of wafer map defective patterns, Section III.B, “graphical representation of all labeled classes with selected samples (i.e., one random wafer from each class) is shown in Fig. 3”) indicating respective frequencies (Saqlain, see Section III.C.1, density-based features, compute the failure density of the parts, “for different defect classes, defect density distribution for each part was also different”) of a plurality of predetermined categories of defects (see Fig. 3, shows different categories of defects) presented at corresponding locations (see Section III.C.1, Fig. 3, the location corresponds to the defect categories such as center and donut defects) in a plurality of training images (see Section III.B, experimental data consists of 811,457 real wafer map entities), the plurality of training images (see Section III.B, experimental data consists of 811,457 real wafer map entities) presenting second objects (see Section III.B , the second objects are wafers as well) and being used for training a defect classifier (see Section III.B, “applied random sampling to shuffle the data set and 5-fold cross-validation to train the classifiers”); 
program instructions to determine (see Section I, “Supervised learning models are used when the class labels for wafers are available and models classify the given unknown data s into different known classes according to the knowledge attained from the previously available training data set”) a target category (see Fig. 3 for different categories of the defect of the first object which is a wafer) of the defect of the first object (see Section I, “input wafer image”, the object is a wafer) by applying the image (see Section I, “input wafer image”, the object is a wafer)and the defect distribution information (see Section III.B, the training data which are turned in wafer map patterns are used to train the defect classifier) to the defect classifier (see Fig. 1 and Fig. 10).

Saqlain does not expressly disclose to generate one or more correction notifications.
	However, Zhang discloses to generate (Zhang, see Abstract “A maintenance plan is generated for the damaged vehicle based on the damaged area and the damage type”, Zhang also teaches determining the damaged area and damage type) one or more correction notifications (Zhang, see Fig. 8, there is a notification of where and what the damage is and repair plan, para.0026, “a rule engine can be designed to invoke different price databases based on maintenance strategy information such as a vehicle model, a location, a repair shop, etc., and ultimately generate at least one maintenance plan”).
Saqlain and Zhang are both considered to be analogous to the claimed invention because they are in the same field of damage/defect classifying. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer system as taught by Saqlain to incorporate the teachings of Zhang of to generate one or more correction notifications. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been for fast and efficient vehicle loss assessment processing, and so as to greatly improve user experience (Zhang, see para. 0005).

Regarding claim 9, the combination of Saqlain in view of Zhang discloses the computer system of claim 8 (see Section III.E, personal computer with Windows10 operating system, Intel Core i7 CPU, and 16 GB RAM), the program instructions (see Section III.E, Intel Core i7 CPU) further comprising: 
program instructions to obtain label information for the plurality of training images (Saqlain, see Section III.A, data collection, Saqlain uses a real-life WM-811K data set, it also contains additional information about each wafer map such as die size, lot name, wafer index number, training/test labels, and failure types), the label information indicating one of the plurality of predetermined categories of a defect (Saqlain, see Section III.A, failure types) presented in each of the plurality of training images (Saqlain, see Section III.A, data collection, WM-811K dataset); 
program instructions to identify a plurality of regions (Saqlain, Section III.C and Fig. 3) of the plurality of training (Saqlain, see Section III.A, data collection, WM-811K dataset) image where the defects are presented (Saqlain, Fig. 3, shows the defective patterns of wafer maps, “graphical representation of all labeled classes with selected samples (i.e., one random wafer from each class) is shown in Fig. 3”); and 
program instructions to determine the defect distribution information (see Fig. 3, examples of wafer map defective patterns, Section III.B, “graphical representation of all labeled classes with selected samples (i.e., one random wafer from each class) is shown in Fig. 3”) based on the label information (Saqlain, see Section III.A, data collection, Saqlain uses a real-life WM-811K data set, it also contains additional information about each wafer map such as die size, lot name, wafer index number, training/test labels, and failure types) and the plurality of regions (Saqlain, Section III.C and Fig. 3).

Regarding claim 10, the combination of Saqlain in view of Zhang discloses the computer system of claim 8 (see Section III.E, personal computer with Windows10 operating system, Intel Core i7 CPU, and 16 GB RAM), the program instructions (see Section III.E, Intel Core i7 CPU) further comprising: 
program instructions to obtain a plurality of heat maps (Saqlain, see Fig. 3) that correspond to the plurality of predetermined categories (Saqlain, see Fig. 3, different wafer map defective patterns), respectively, each of the plurality of heat maps indicating frequencies (Saqlain, see Section III.C.1, density-based features, compute the failure density of the parts, “for different defect classes, defect density distribution for each part was also different”) of a corresponding category of defects (see Fig. 3, shows different categories of defects) presented at corresponding locations (see Section III.C.1, Fig. 3, the location corresponds to the defect categories such as center and donut defects) in at least one of the plurality of training images (Saqlain, see Section III.A, data collection, WM-811K dataset).

Regarding claim 13, the combination of Saqlain in view of Zhang discloses the computer system of claim 8 (see Section III.E, personal computer with Windows10 operating system, Intel Core i7 CPU, and 16 GB RAM), the program instructions (see Section III.E, Intel Core i7 CPU)  further comprises: 
program instructions to determine (Saqlain, see Section I, “Supervised learning models are used when the class labels for wafers are available and models classify the given unknown data s into different known classes according to the knowledge attained from the previously available training data set”) the defect classifier (Saqlain, see Fig. 1) based on the plurality of training images and the defect distribution information (Saqlain, see Section III.A, III.B and III.C, the defect classifier is trained using the WM-811K dataset and the distribution information or density information in Section III.C.1 and Fig. 3).

Regarding claim 14, the combination of Saqlain in view of Zhang discloses the computer system of claim 8 (see Section III.E, personal computer with Windows10 operating system, Intel Core i7 CPU, and 16 GB RAM), wherein the first object and at least one of the second objects are produced in a same process.

Regarding claim 15, Saqlain discloses a computer program (see Section III.E, All statistical analysis was implemented using a personal computer with Windows10 operating system, Intel Core i7 CPU, and 16 GB RAM. It was developed using scikit-learn library [48] in an open source Web application of Jupyter Notebook which can be used for ML applications and Python language (version 3.5), examiner has interpreted this as “a computer program product” per the 112(b) rejection), the computer program product (see Section III.E, All statistical analysis was implemented using a personal computer with Windows10 operating system, Intel Core i7 CPU, and 16 GB RAM. It was developed using scikit-learn library [48] in an open source Web application of Jupyter Notebook which can be used for ML applications and Python language (version 3.5)) comprising: 
one or more computer-readable storage media (see Section III.E, 16 GB RAM) and program instructions (see Section III.E, Intel Core i7 CPU) stored on the one or more computer-readable storage media (see Section III.E, 16 GB RAM) and, the program instructions (see Section III.E, Intel Core i7 CPU) comprising: 
program instructions to obtain an image (see Fig. 1, raw wafer data) of a first object (see Section I, “input wafer image”, the object is a wafer), the image presenting a defect of the first object (see Abstract, “wafer map contains a graphical representation of the locations about defect pattern on the semiconductor wafer”); 
program instructions to obtain (see Section III.B, Data Preparation) defect distribution information (see Fig. 3, examples of wafer map defective patterns, Section III.B, “graphical representation of all labeled classes with selected samples (i.e., one random wafer from each class) is shown in Fig. 3”) indicating respective frequencies (Saqlain, see Section III.C.1, density-based features, compute the failure density of the parts, “for different defect classes, defect density distribution for each part was also different”) of a plurality of predetermined categories of defects (see Fig. 3, shows different categories of defects) presented at corresponding locations (see Section III.C.1, Fig. 3, the location corresponds to the defect categories such as center and donut defects) in a plurality of training images (see Section III.B, experimental data consists of 811,457 real wafer map entities), the plurality of training images (see Section III.B, experimental data consists of 811,457 real wafer map entities) presenting second objects (see Section III.B , the second objects are wafers as well) and being used for training a defect classifier (see Section III.B, “applied random sampling to shuffle the data set and 5-fold cross-validation to train the classifiers”); 
program instructions to determine (see Section I, “Supervised learning models are used when the class labels for wafers are available and models classify the given unknown data s into different known classes according to the knowledge attained from the previously available training data set”) a target category (see Fig. 3 for different categories of the defect of the first object which is a wafer) of the defect of the first object (see Section I, “input wafer image”, the object is a wafer) by applying the image (see Section I, “input wafer image”, the object is a wafer)and the defect distribution information (see Section III.B, the training data which are turned in wafer map patterns are used to train the defect classifier) to the defect classifier (see Fig. 1 and Fig. 10).

Saqlain does not expressly disclose to generate one or more correction notifications.
	However, Zhang discloses to generate (Zhang, see Abstract “A maintenance plan is generated for the damaged vehicle based on the damaged area and the damage type”, Zhang also teaches determining the damaged area and damage type) one or more correction notifications (Zhang, see Fig. 8, there is a notification of where and what the damage is and repair plan, para.0026, “a rule engine can be designed to invoke different price databases based on maintenance strategy information such as a vehicle model, a location, a repair shop, etc., and ultimately generate at least one maintenance plan”).
Saqlain and Zhang are both considered to be analogous to the claimed invention because they are in the same field of damage/defect classifying. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer program product as taught by Saqlain to incorporate the teachings of Zhang of to generate one or more correction notifications. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been for fast and efficient vehicle loss assessment processing, and so as to greatly improve user experience (Zhang, see para. 0005).

Regarding claim 16, the combination of Saqlain in view of Zhang discloses the computer program product of claim 15 (see Section III.E, All statistical analysis was implemented using a personal computer with Windows10 operating system, Intel Core i7 CPU, and 16 GB RAM. It was developed using scikit-learn library [48] in an open source Web application of Jupyter Notebook which can be used for ML applications and Python language (version 3.5)), the program instructions (see Section III.E, Intel Core i7 CPU) further comprising: 
program instructions to obtain label information for the plurality of training images (Saqlain, see Section III.A, data collection, Saqlain uses a real-life WM-811K data set, it also contains additional information about each wafer map such as die size, lot name, wafer index number, training/test labels, and failure types), the label information indicating one of the plurality of predetermined categories of a defect (Saqlain, see Section III.A, failure types) presented in each of the plurality of training images (Saqlain, see Section III.A, data collection, WM-811K dataset); 
program instructions to identify a plurality of regions (Saqlain, Section III.C and Fig. 3) of the plurality of training (Saqlain, see Section III.A, data collection, WM-811K dataset) image where the defects are presented (Saqlain, Fig. 3, shows the defective patterns of wafer maps, “graphical representation of all labeled classes with selected samples (i.e., one random wafer from each class) is shown in Fig. 3”); and 
program instructions to determine the defect distribution information (see Fig. 3, examples of wafer map defective patterns, Section III.B, “graphical representation of all labeled classes with selected samples (i.e., one random wafer from each class) is shown in Fig. 3”) based on the label information (Saqlain, see Section III.A, data collection, Saqlain uses a real-life WM-811K data set, it also contains additional information about each wafer map such as die size, lot name, wafer index number, training/test labels, and failure types) and the plurality of regions (Saqlain, Section III.C and Fig. 3).

Regarding claim 17, the combination of Saqlain in view of Zhang the computer program product of claim 15 (see Section III.E, All statistical analysis was implemented using a personal computer with Windows10 operating system, Intel Core i7 CPU, and 16 GB RAM. It was developed using scikit-learn library [48] in an open source Web application of Jupyter Notebook which can be used for ML applications and Python language (version 3.5)), the program instructions (see Section III.E, Intel Core i7 CPU) further comprising: 
program instructions to obtain a plurality of heat maps (Saqlain, see Fig. 3) that correspond to the plurality of predetermined categories (Saqlain, see Fig. 3, different wafer map defective patterns), respectively, each of the plurality of heat maps indicating frequencies (Saqlain, see Section III.C.1, density-based features, compute the failure density of the parts, “for different defect classes, defect density distribution for each part was also different”) of a corresponding category of defects (see Fig. 3, shows different categories of defects) presented at corresponding locations (see Section III.C.1, Fig. 3, the location corresponds to the defect categories such as center and donut defects) in at least one of the plurality of training images (Saqlain, see Section III.A, data collection, WM-811K dataset).

Regarding claim 20, the combination of Saqlain in view of Zhang discloses the computer program product of claim 15 (see Section III.E, All statistical analysis was implemented using a personal computer with Windows10 operating system, Intel Core i7 CPU, and 16 GB RAM. It was developed using scikit-learn library [48] in an open source Web application of Jupyter Notebook which can be used for ML applications and Python language (version 3.5)), the program instructions (see Section III.E, Intel Core i7 CPU)  further comprises: 
program instructions to determine (Saqlain, see Section I, “Supervised learning models are used when the class labels for wafers are available and models classify the given unknown data s into different known classes according to the knowledge attained from the previously available training data set”) the defect classifier (Saqlain, see Fig. 1) based on the plurality of training images and the defect distribution information (Saqlain, see Section III.A, III.B and III.C, the defect classifier is trained using the WM-811K dataset and the distribution information or density information in Section III.C.1 and Fig. 3).

Claim 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Saqlain in view of Zhang and in further view of Babicki et al. "Heatmapper: web-enabled heat mapping for all", hereinafter referred to as Babicki.

Regarding claim 4, the combination of Saqlain in view of Zhang discloses the computer-implemented method of claim 3 (Saqlain, see Fig. 1). 

The combination of Saqlain in view of Zhang discloses does not expressly disclose generating, by the one or more processors, an intermediate map for the heat map by determining pixel values of the intermediate map based on the frequencies of the corresponding category of defects presented at the corresponding locations in one or more training images, generating, by the one or more processors, a background image based on the one or more training images, adjusting, by the one or more processors, the intermediate map based on a factor indicating a contrast of the intermediate map against the background image, and generating, by the one or more processors, the heat map by combining the background image with the adjusted intermediate map.
	However, Babicki discloses generating , by the one or more processors (Babicki, page W152, Intel Xeon E5-2630L v2 CPUs), an intermediate map (Babicki, page W150, image overlay heat maps, the temperature data corresponds to the intermediate map, “If the Gaussian option is chosen, each value is smoothed using a Gaussian function incorporating a weighted density of neighbourhood values. A Gaussian radius multiplier can also be set, which refers to the width used in the density estimation”, Saqlain also teaches generating an intermediate map in Fig. 4 based on the density features of the defects in the training images) for the heat map (Saqlain teaches generating a density map for the plurality of training images based on the distribution of the defects on the training images, Babicki teaches the steps of generating the density map as seen in Section “Image overlay heat maps” in page W150) by determining pixel values of the intermediate map based on the frequencies of the corresponding category of defects presented at the corresponding locations in one or more training images (Babicki, page W150, image overlay heat maps, the temperature data corresponds to the intermediate map, “If the Gaussian option is chosen, each value is smoothed using a Gaussian function incorporating a weighted density of neighbourhood values. A Gaussian radius multiplier can also be set, which refers to the width used in the density estimation”, Saqlain teaches generating the intermediate map based on the frequencies of the defects in corresponding location in the training images ass seen in Section III.C.1 and Fig. 3), generating, by the one or more processors (Babicki, page W152, Intel Xeon E5-2630L v2 CPUs), a background image based on the one or more training images (Babicki, “Image Overlay Heat Maps allow users to overlay quantitative data on custom images”, Saqlain using the training images to generate the heat maps), adjusting, by the one or more processors (Babicki, page W152, Intel Xeon E5-2630L v2 CPUs), the intermediate map based on a factor indicating a contrast of the intermediate map against the background image (Babicki, page W151, image overlay heat maps, “The opacity of the overlaid ‘temperature’ data can also be adjusted”), and generating, by the one or more processors (Babicki, page W152, Intel Xeon E5-2630L v2 CPUs), the heat map by combining the background image with the adjusted intermediate map (Babicki, page W150, as explained in Section Image overlay heat maps, the temperature data which corresponds to the intermediate map is overlaid on the background image).
Babicki is considered to be analogous to the claimed invention because it is in the same field of heat map or density map generation. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by the combination of Saqlain in view of Zhang to incorporate the teachings of Babicki of generating, by the one or more processors, an intermediate map for the heat map by determining pixel values of the intermediate map based on the frequencies of the corresponding category of defects presented at the corresponding locations in one or more training images, generating, by the one or more processors, a background image based on the one or more training images, adjusting, by the one or more processors, the intermediate map based on a factor indicating a contrast of the intermediate map against the background image, and generating, by the one or more processors, the heat map by combining the background image with the adjusted intermediate map. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because they are colourful, information rich vehicles that are ideal for visualizing complex data (Babicki, page W152).

Regarding claim 11, the combination of Saqlain in view of Zhang discloses the computer system of claim 10 (see Section III.E, personal computer with Windows10 operating system, Intel Core i7 CPU, and 16 GB RAM), the program instructions (see Section III.E, Intel Core i7 CPU) further comprising.
	
The combination of Saqlain in view of Zhang discloses does not expressly disclose for each of the plurality of heat maps, program instructions to generate an intermediate map for the heat map by determining pixel values of the intermediate map based on the frequencies of the corresponding category of defects presented at the corresponding locations in one or more training images, program instructions to generate a background image based on the one or more training images, program instructions to adjust the intermediate map based on a factor indicating a contrast of the intermediate map against the background image; and program instructions to generate the heat map by combining the background image with the adjusted intermediate map.
However, Babicki discloses for each of the plurality of heat maps (Saqlain teaches generating a density map for the plurality of training images based on the distribution of the defects on the training images, Babicki teaches the steps of generating the density map as seen in Section “Image overlay heat maps” in page W150), program instructions to generate an intermediate map (Babicki, page W150, image overlay heat maps, the temperature data corresponds to the intermediate map, “If the Gaussian option is chosen, each value is smoothed using a Gaussian function incorporating a weighted density of neighbourhood values. A Gaussian radius multiplier can also be set, which refers to the width used in the density estimation”, Saqlain also teaches generating an intermediate map in Fig. 4 based on the density features of the defects in the training images) for the heat map (Saqlain teaches generating a density map for the plurality of training images based on the distribution of the defects on the training images, Babicki teaches the steps of generating the density map as seen in Section “Image overlay heat maps” in page W150) by determining pixel values of the intermediate map based on the frequencies of the corresponding category of defects presented at the corresponding locations in one or more training images Babicki, page W150, image overlay heat maps, the temperature data corresponds to the intermediate map, “If the Gaussian option is chosen, each value is smoothed using a Gaussian function incorporating a weighted density of neighbourhood values. A Gaussian radius multiplier can also be set, which refers to the width used in the density estimation”, Saqlain teaches generating the intermediate map based on the frequencies of the defects in corresponding location in the training images ass seen in Section III.C.1 and Fig. 3), program instructions to generate a background image based on the one or more training images (Babicki, “Image Overlay Heat Maps allow users to overlay quantitative data on custom images”, Saqlain using the training images to generate the heat maps), program instructions to adjust the intermediate map based on a factor indicating a contrast of the intermediate map against the background image (Babicki, page W151, image overlay heat maps, “The opacity of the overlaid ‘temperature’ data can also be adjusted”); and program instructions to generate the heat map by combining the background image with the adjusted intermediate map (Babicki, page W150, as explained in Section Image overlay heat maps, the temperature data which corresponds to the intermediate map is overlaid on the background image).
Babicki is considered to be analogous to the claimed invention because it is in the same field of heat map or density map generation. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer system as taught by the combination of Saqlain in view of Zhang to incorporate the teachings of Babicki that for each of the plurality of heat maps, program instructions to generate an intermediate map for the heat map by determining pixel values of the intermediate map based on the frequencies of the corresponding category of defects presented at the corresponding locations in one or more training images, program instructions to generate a background image based on the one or more training images, program instructions to adjust the intermediate map based on a factor indicating a contrast of the intermediate map against the background image; and program instructions to generate the heat map by combining the background image with the adjusted intermediate map. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because they are colourful, information rich vehicles that are ideal for visualizing complex data (Babicki, page W152).

Regarding claim 18, the combination of Saqlain in view of Zhang discloses the computer program product of claim 17 (see Section III.E, All statistical analysis was implemented using a personal computer with Windows10 operating system, Intel Core i7 CPU, and 16 GB RAM. It was developed using scikit-learn library [48] in an open source Web application of Jupyter Notebook which can be used for ML applications and Python language (version 3.5)), The combination of Saqlain in view of Zhang discloses does not expressly disclose for each of the plurality of heat maps, program instructions to generate an intermediate map for the heat map by determining pixel values of the intermediate map based on the frequencies of the corresponding category of defects presented at the corresponding locations in one or more training images, program instructions to generate a background image based on the one or more training images, program instructions to adjust the intermediate map based on a factor indicating a contrast of the intermediate map against the background image; and program instructions to generate the heat map by combining the background image with the adjusted intermediate map.
However, Babicki discloses for each of the plurality of heat maps (Saqlain teaches generating a density map for the plurality of training images based on the distribution of the defects on the training images, Babicki teaches the steps of generating the density map as seen in Section “Image overlay heat maps” in page W150), program instructions to generate an intermediate map (Babicki, page W150, image overlay heat maps, the temperature data corresponds to the intermediate map, “If the Gaussian option is chosen, each value is smoothed using a Gaussian function incorporating a weighted density of neighbourhood values. A Gaussian radius multiplier can also be set, which refers to the width used in the density estimation”, Saqlain also teaches generating an intermediate map in Fig. 4 based on the density features of the defects in the training images) for the heat map (Saqlain teaches generating a density map for the plurality of training images based on the distribution of the defects on the training images, Babicki teaches the steps of generating the density map as seen in Section “Image overlay heat maps” in page W150) by determining pixel values of the intermediate map based on the frequencies of the corresponding category of defects presented at the corresponding locations in one or more training images Babicki, page W150, image overlay heat maps, the temperature data corresponds to the intermediate map, “If the Gaussian option is chosen, each value is smoothed using a Gaussian function incorporating a weighted density of neighbourhood values. A Gaussian radius multiplier can also be set, which refers to the width used in the density estimation”, Saqlain teaches generating the intermediate map based on the frequencies of the defects in corresponding location in the training images ass seen in Section III.C.1 and Fig. 3), program instructions to generate a background image based on the one or more training images (Babicki, “Image Overlay Heat Maps allow users to overlay quantitative data on custom images”, Saqlain using the training images to generate the heat maps), program instructions to adjust the intermediate map based on a factor indicating a contrast of the intermediate map against the background image (Babicki, page W151, image overlay heat maps, “The opacity of the overlaid ‘temperature’ data can also be adjusted”); and program instructions to generate the heat map by combining the background image with the adjusted intermediate map (Babicki, page W150, as explained in Section Image overlay heat maps, the temperature data which corresponds to the intermediate map is overlaid on the background image).
Babicki is considered to be analogous to the claimed invention because it is in the same field of heat map or density map generation. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer program product as taught by the combination of Saqlain in view of Zhang to incorporate the teachings of Babicki that for each of the plurality of heat maps, program instructions to generate an intermediate map for the heat map by determining pixel values of the intermediate map based on the frequencies of the corresponding category of defects presented at the corresponding locations in one or more training images, program instructions to generate a background image based on the one or more training images, program instructions to adjust the intermediate map based on a factor indicating a contrast of the intermediate map against the background image; and program instructions to generate the heat map by combining the background image with the adjusted intermediate map. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because they are colourful, information rich vehicles that are ideal for visualizing complex data (Babicki, page W152).

Claim 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Saqlain in view of Zhang and in further view of Tran et al. "Burn Image Classification Using One-Class Support Vector Machine", hereinafter referred to as Tran.

Regarding claim 5, the combination of Saqlain in view of Zhang discloses the computer-implemented method of claim 1 (Saqlain, see Fig. 1), wherein the defect distribution information (Saqlain, see Section III.C.1, density-based features, compute the failure density of the parts, “for different defect classes, defect density distribution for each part was also different”) is indicated by a plurality of heat maps (see Fig. 3, examples of wafer map defective patterns, Section III.B, “graphical representation of all labeled classes with selected samples (i.e., one random wafer from each class) is shown in Fig. 3”) corresponding to the plurality of predetermined categories (see Fig. 3, shows different categories of defects), and determining the target category (see Section I, “Supervised learning models are used when the class labels for wafers are available and models classify the given unknown data s into different known classes according to the knowledge attained from the previously available training data set”). 

The combination of Saqlain in view of Zhang does not expressly disclose generating, by the one or more processors, a first set of intermediate images in a plurality of color channels from the one or more images, generating, by the one or more processors, a second set of intermediate images in the plurality of color channels from the plurality of one or more heat maps, and applying, by the one or more processors, the first set of intermediate images and the second set of intermediate images to the defect classifier to determine the target category.
	However, Tran teaches generating, by the one or more processors (Tran, Fig. 2, computer has a processor, Saqlain also teaches a CPU), a first set of intermediate images (Tran, Fig. 3, 4 and 5, color feature extraction is done on the input testing burn image, and then classified using a classifier based on machine learning, Saqlain teaches inputting wafer images in a classifier based on machine learning to classify the defects on the images) in a plurality of color channels (Tran, Fig. 3, the color feature extraction turns the original image into multi-color channels such as red, blue, and green channel) from the one or more images (Tran, Fig. 3 and Fig. 5, the input image in Tran’s classifier is a burn image to classify burn degree, Saqlain teaches that the input image is a wafer image in the classifier to classify different defects on the image), generating, by the one or more processors (Tran, Fig. 2, computer has a processor, Saqlain also teaches a CPU), a second set of intermediate images (Tran, Fig. 3, 4, and 5, the color feature extraction is also done in the training images, before being input to the classifier) in the plurality of color channels (Tran, Fig. 3, the color feature extraction turns the original image into multi-color channels such as red, blue, and green channel) from the plurality of one or more heat maps (Saqlain teaches generating density maps using the training images), and applying, by the one or more processors (Tran, Fig. 2, computer has a processor, Saqlain also teaches a CPU), the first set of intermediate images (Tran, Fig. 4, color feature extraction is done on the testing image, Fig. 3 shows the multi-color channel images) and the second set of intermediate images (Tran, Fig. 4, color feature extraction is done on the training images which is used by Saqlain to generate the density map, Fig. 3 shows the multi-color channel images) to the defect classifier to determine the target category (Tran, Fig. 4, the color feature extraction for both the training images and testing image goes to the image classifier which results to the output classification, Saqlain teaches that the machine learning based classifier determines the defect type in the input image).
	Tran is considered to be analogous to the claimed invention because it is in the same field of image classifier. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by the combination of Saqlain in view of Zhang to incorporate the teachings of Tran of generating, by the one or more processors, a first set of intermediate images in a plurality of color channels from the one or more images, generating, by the one or more processors, a second set of intermediate images in the plurality of color channels from the plurality of one or more heat maps, and applying, by the one or more processors, the first set of intermediate images and the second set of intermediate images to the defect classifier to determine the target category. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because different color channels help the classifier better classify the image as explained by Tran in Section 1.2 , where the red channel is the most significant channel in burn image classifying (Tran, Section 1.2).

Regarding claim 12, the combination of Saqlain in view of Zhang discloses the computer system of claim 8 (see Section III.E, personal computer with Windows10 operating system, Intel Core i7 CPU, and 16 GB RAM), wherein the defect distribution information (Saqlain, see Section III.C.1, density-based features, compute the failure density of the parts, “for different defect classes, defect density distribution for each part was also different”) is indicated by a plurality of heat maps (see Fig. 3, examples of wafer map defective patterns, Section III.B, “graphical representation of all labeled classes with selected samples (i.e., one random wafer from each class) is shown in Fig. 3”) corresponding to the plurality of predetermined categories (see Fig. 3, shows different categories of defects), and determining the target category (see Section I, “Supervised learning models are used when the class labels for wafers are available and models classify the given unknown data s into different known classes according to the knowledge attained from the previously available training data set”). 

The combination of Saqlain in view of Zhang does not expressly disclose program instructions to generate a first set of intermediate images in a plurality of color channels from the one or more images, program instructions to generate a second set of intermediate images in the plurality of color channels from the plurality of one or more heat maps, and program instructions to apply the first set of intermediate images and the second set of intermediate images to the defect classifier to determine the target category.
However, Tran teaches program instructions (Tran, Fig. 2, computer has a processor, Saqlain also teaches a CPU) to generate a first set of intermediate images (Tran, Fig. 3, 4 and 5, color feature extraction is done on the input testing burn image, and then classified using a classifier based on machine learning, Saqlain teaches inputting wafer images in a classifier based on machine learning to classify the defects on the images) in a plurality of color channels (Tran, Fig. 3, the color feature extraction turns the original image into multi-color channels such as red, blue, and green channel) from the one or more images (Tran, Fig. 3 and Fig. 5, the input image in Tran’s classifier is a burn image to classify burn degree, Saqlain teaches that the input image is a wafer image in the classifier to classify different defects on the image), program instructions (Tran, Fig. 2, computer has a processor, Saqlain also teaches a CPU)  to generate a second set of intermediate images (Tran, Fig. 3, 4, and 5, the color feature extraction is also done in the training images, before being input to the classifier) in the plurality of color channels (Tran, Fig. 4, color feature extraction is done on the training images which is used by Saqlain to generate the density map, Fig. 3 shows the multi-color channel images) from the plurality of one or more heat maps (Saqlain teaches generating density maps using the training images), and program instructions to apply (Tran, Fig. 4) the first set of intermediate images (Tran, Fig. 4, color feature extraction is done on the testing image, Fig. 3 shows the multi-color channel images) and the second set of intermediate images (Tran, Fig. 4, color feature extraction is done on the training images which is used by Saqlain to generate the density map, Fig. 3 shows the multi-color channel images) to the defect classifier to determine the target category (Tran, Fig. 4, the color feature extraction for both the training images and testing image goes to the image classifier which results to the output classification, Saqlain teaches that the machine learning based classifier determines the defect type in the input image).
Tran is considered to be analogous to the claimed invention because it is in the same field of image classifier. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer system as taught by the combination of Saqlain in view of Zhang to incorporate the teachings of Tran of program instructions to generate a first set of intermediate images in a plurality of color channels from the one or more images, program instructions to generate a second set of intermediate images in the plurality of color channels from the plurality of one or more heat maps, and program instructions to apply the first set of intermediate images and the second set of intermediate images to the defect classifier to determine the target category. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because different color channels help the classifier better classify the image as explained by Tran in Section 1.2 , where the red channel is the most significant channel in burn image classifying (Tran, Section 1.2).

Regarding claim 19, the combination of Saqlain in view of Zhang discloses the computer program product of claim 15 (see Section III.E, All statistical analysis was implemented using a personal computer with Windows10 operating system, Intel Core i7 CPU, and 16 GB RAM. It was developed using scikit-learn library [48] in an open source Web application of Jupyter Notebook which can be used for ML applications and Python language (version 3.5)), wherein the defect distribution information (Saqlain, see Section III.C.1, density-based features, compute the failure density of the parts, “for different defect classes, defect density distribution for each part was also different”) is indicated by a plurality of heat maps (see Fig. 3, examples of wafer map defective patterns, Section III.B, “graphical representation of all labeled classes with selected samples (i.e., one random wafer from each class) is shown in Fig. 3”) corresponding to the plurality of predetermined categories (see Fig. 3, shows different categories of defects), and determining the target category (see Section I, “Supervised learning models are used when the class labels for wafers are available and models classify the given unknown data s into different known classes according to the knowledge attained from the previously available training data set”). 

The combination of Saqlain in view of Zhang does not expressly disclose program instructions to generate a first set of intermediate images in a plurality of color channels from the one or more images, program instructions to generate a second set of intermediate images in the plurality of color channels from the plurality of one or more heat maps, and program instructions to apply the first set of intermediate images and the second set of intermediate images to the defect classifier to determine the target category.
However, Tran teaches program instructions (Tran, Fig. 2, computer has a processor, Saqlain also teaches a CPU) to generate a first set of intermediate images (Tran, Fig. 3, 4 and 5, color feature extraction is done on the input testing burn image, and then classified using a classifier based on machine learning, Saqlain teaches inputting wafer images in a classifier based on machine learning to classify the defects on the images) in a plurality of color channels (Tran, Fig. 3, the color feature extraction turns the original image into multi-color channels such as red, blue, and green channel) from the one or more images (Tran, Fig. 3 and Fig. 5, the input image in Tran’s classifier is a burn image to classify burn degree, Saqlain teaches that the input image is a wafer image in the classifier to classify different defects on the image), program instructions (Tran, Fig. 2, computer has a processor, Saqlain also teaches a CPU)  to generate a second set of intermediate images (Tran, Fig. 3, 4, and 5, the color feature extraction is also done in the training images, before being input to the classifier) in the plurality of color channels (Tran, Fig. 4, color feature extraction is done on the training images which is used by Saqlain to generate the density map, Fig. 3 shows the multi-color channel images) from the plurality of one or more heat maps (Saqlain teaches generating density maps using the training images), and program instructions to apply (Tran, Fig. 4) the first set of intermediate images (Tran, Fig. 4, color feature extraction is done on the testing image, Fig. 3 shows the multi-color channel images) and the second set of intermediate images (Tran, Fig. 4, color feature extraction is done on the training images which is used by Saqlain to generate the density map, Fig. 3 shows the multi-color channel images) to the defect classifier to determine the target category (Tran, Fig. 4, the color feature extraction for both the training images and testing image goes to the image classifier which results to the output classification, Saqlain teaches that the machine learning based classifier determines the defect type in the input image).
Tran is considered to be analogous to the claimed invention because it is in the same field of image classifier. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer program product as taught by the combination of Saqlain in view of Zhang to incorporate the teachings of Tran of program instructions to generate a first set of intermediate images in a plurality of color channels from the one or more images, program instructions to generate a second set of intermediate images in the plurality of color channels from the plurality of one or more heat maps, and program instructions to apply the first set of intermediate images and the second set of intermediate images to the defect classifier to determine the target category. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because different color channels help the classifier better classify the image as explained by Tran in Section 1.2 , where the red channel is the most significant channel in burn image classifying (Tran, Section 1.2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENISE G ALFONSO whose telephone number is (571)272-1360. The examiner can normally be reached Monday - Friday 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENISE G ALFONSO/Examiner, Art Unit 2663                                                                                                                                                                                                        
/CLAIRE X WANG/Supervisory Patent Examiner, Art Unit 2663